 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11       INTERNATIONAL AUTOMOTIVE
                                                   Case No. 2:18-cv-04208-FMO-MRW[
12       TECHNICIANS’ NETWORK, INC.,
         a California corporation, and
13
         IDENTIFIX, INC.,
14       a Minnesota corporation,                   STIPULATED PROTECTIVE
                                                    ORDER
15                     Plaintiffs,
16                v.
17       THOMAS WINZIG, an individual,
         LARA SOLAR, an individual,
18       JAVIER CEDENO, an individual,
19       SCOTT BROWN, an individual,
         DIAGNOSTIC NETWORK LLC, A
20       Michigan limited liability company,
         and DOES 1 through 25, inclusive,1
21

22                     Defendants.
23

24

25   1
       Defendants Scott Brown and Diagnostic Network, LLC were named as defendants
26   in Plaintiffs’ First Amended Complaint on October 22, 2018. See Dkt. No. 44.
     These defendants have not yet answered or had counsel enter an appearance, and
27   they do not join in this stipulation at this time. The Parties will inform the Court at a
     later date whether these new defendants agree to be bound by the Protective Order
28
     the Court issues or whether they request any modifications.
     {172896.1}
 1   1.       INTRODUCTION
 2            1.1    PURPOSES AND LIMITATIONS
 3            Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party
15   seeks permission from the court to file material under seal.
16            1.2   GOOD CAUSE STATEMENT
17            This is an action for trade secret misappropriation, unauthorized computer
18   access, unfair business practices, and breach of fiduciary duty. As such, it
19   necessarily involves trade secrets and/or other confidential and proprietary
20   information that Plaintiffs Identifix, Inc. (“Identifix”) and International Automotive
21   Technicians’ Network (“iATN”) allege was misappropriated by Defendants.
22   Specifically, Plaintiffs allege that they both operate databases containing
23   information on diagnosing and repairing automotive problems that stump even
24   skilled, certified automotive technicians. Plaintiffs allege that those databases have
25   been built up over decades using proprietary data and coding, which they take care
26   to preserve the secrecy of.
27            This action will involve the exchange of confidential and proprietary
28   information in the form of, inter alia, proprietary scripts and computer code,
     {172896.1}                                   2
 1   proprietary algorithms, business data, customer lists, customer usage data, and
 2   financial data. Plaintiffs contend that such information is generally unavailable to
 3   the public and is the subject of efforts to protect its secrecy. Accordingly, a
 4   protective order is necessary in this matter to adequately protect information the
 5   parties are entitled to keep confidential, to ensure that the parties are permitted
 6   reasonably necessary uses of such information in preparation for and in the conduct
 7   of trial, and to address the handling of such information at the end of litigation.
 8   Accordingly, there is good cause for entry of this Order.
 9            Additionally, there is a need for a two-tiered, attorneys’ eyes only protective
10   order that designates certain material as “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY,” as this action involves allegations that defendants
12   misappropriated certain trade secrets and/or other confidential or proprietary
13   information and because discovery in this matter is likely to involve highly
14   confidential trade secrets. See Elements Spirits, Inc. v. Iconic Brands, Inc., Civ. No.
15   CV 15-02692 DDP(AGRx), 2016 WL 2642206, at *1–*2 (C.D. Cal. May 9, 2016)
16   (holding that protective order with attorneys’ eyes only designation was warranted
17   to protect party’s confidential information) (citing Nutratech, Inc. v. Syntech Int’l,
18   Inc., 242 F.R.D. 552, 555 (C.D. Cal. 2008); Brown Bag Software v. Symantec Corp.,
19   960 F.2d 1465, 1470 (9th Cir. 1992)).
20   2.       DEFINITIONS
21            2.1   Action: this pending federal lawsuit, Case No. 2:18-cv-04208-FMO-
22
     MRW
              2.2   Challenging Party: a Party or Non-Party that challenges the
23
     designation of information or items under this Order.
24
              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
25
     how it is generated, stored or maintained) or tangible things that qualify for
26
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27
     the Good Cause Statement.
28
     {172896.1}                                  3
 1            2.4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 2   Information or Items: sensitive “Confidential Information or Items,” disclosure of
 3   which to another Party or Non-Party would create a substantial risk of serious harm
 4   that could not be avoided by less restrictive means, and that qualifies for protection
 5   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 6   Cause Statement.
 7            2.5   Counsel: Outside Counsel of Record and House Counsel (as well as
 8   their support staff).
 9            2.6   Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL” or “HIGHLY COFIDENTIAL – ATTORNEYS’ EYES
12   ONLY.”
13            2.7   Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things), that are produced or
16   generated in disclosures or responses to discovery in this matter.
17            2.8   Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
19   an expert witness or as a consultant in this Action.
20            2.9   House Counsel: attorneys who are employees of a party to this Action.
21   House Counsel does not include Outside Counsel of Record or any other outside
22   counsel.
23            2.10 Non-Party: any natural person, partnership, corporation, association, or
24   other legal entity not named as a Party to this action.
25            2.11 Outside Counsel of Record: attorneys who are not employees of a
26   party to this Action but are retained to represent or advise a party to this Action and
27   have appeared in this Action on behalf of that party or are affiliated with a law firm
28   which has appeared on behalf of that party, and includes support staff.
     {172896.1}                                 4
 1            2.12 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6            2.14 Professional Vendors: persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10            2.15 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL” or “HIGHLY COFIDENTIAL – ATTORNEYS’
12   EYES ONLY.”
13            2.16 Receiving Party: a Party that receives Disclosure or Discovery
14   Material from a Producing Party.
15

16   3.       SCOPE
17            The protections conferred by this Stipulation and Order cover not only
18   Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material; and (3) any testimony, conversations, or
21   presentations by Parties or their Counsel that might reveal Protected Material.
22            Any use of Protected Material at trial will be governed by the orders of the
23   trial judge. This Order does not govern the use of Protected Material at trial.
24

25   4.       DURATION
26            Even after final disposition of this litigation, the confidentiality obligations
27   imposed by this Order will remain in effect until a Designating Party agrees
28   otherwise in writing or a court order otherwise directs. Final disposition will be
     {172896.1}                                    5
 1   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 2   or without prejudice; and (2) final judgment herein after the completion and
 3   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 4   including the time limits for filing any motions or applications for extension of time
 5   pursuant to applicable law.
 6

 7   5.       DESIGNATING PROTECTED MATERIAL
 8            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 9   Each Party or Non-Party that designates information or items for protection under
10   this Order must take care to limit any such designation to specific material that
11   qualifies under the appropriate standards. The Designating Party must designate for
12   protection only those parts of material, documents, items, or oral or written
13   communications that qualify so that other portions of the material, documents,
14   items, or communications for which protection is not warranted are not swept
15   unjustifiably within the ambit of this Order.
16            Mass, indiscriminate, or routinized designations are prohibited. Designations
17   that are shown to be clearly unjustified or that have been made for an improper
18   purpose (e.g., to unnecessarily encumber the case development process or to impose
19   unnecessary expenses and burdens on other parties) may expose the Designating
20   Party to sanctions.
21            If it comes to a Designating Party’s attention that information or items that it
22   designated for protection do not qualify for protection, that Designating Party must
23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
24            5.2   Manner and Timing of Designations. Except as otherwise provided in
25   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27   under this Order must be clearly so designated before the material is disclosed or
28   produced.
     {172896.1}                                   6
 1            Designation in conformity with this Order requires:
 2            (a) for information in documentary form (e.g., paper or electronic documents,
 3   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 4   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
 5   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter
 6   “CONFIDENTIAL/AEO legend”), to each page that contains protected material. If
 7   only a portion or portions of the material on a page qualifies for protection, the
 8   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 9   appropriate markings in the margins).
10            A Party or Non-Party that makes original documents available for inspection
11   need not designate them for protection until after the inspecting Party has indicated
12   which documents it would like copied and produced. During the inspection and
13   before the designation, all of the material made available for inspection will be
14   deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY.” After the inspecting Party has identified the documents it wants
16   copied and produced, the Producing Party must determine which documents, or
17   portions thereof, qualify for protection under this Order. Then, before producing the
18   specified documents, the Producing Party must affix the “CONFIDENTIAL/AEO
19   legend” to each page that contains Protected Material. If only a portion or portions
20   of the material on a page qualifies for protection, the Producing Party also must
21   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
22   margins).
23            (b) for testimony given in depositions that the Designating Party identify the
24   Disclosure or Discovery Material on the record, before the close of the deposition all
25   protected testimony.
26            (c) for information produced in some form other than documentary and for
27   any other tangible items, that the Producing Party affix in a prominent place on the
28   exterior of the container or containers in which the information is stored the legend
     {172896.1}                                  7
 1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY.” If only a portion or portions of the information warrants protection, the
 3   Producing Party, to the extent practicable, will identify the protected portion(s).
 4             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive
 6   the Designating Party’s right to secure protection under this Order for such material.
 7   Upon timely correction of a designation, the Receiving Party must make reasonable
 8   efforts to assure that the material is treated in accordance with the provisions of this
 9   Order.
10

11   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
12             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s
14   Scheduling Order.
15             6.2   Meet and Confer. The Challenging Party will initiate the dispute
16   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
17   et seq.
18             6.3   The burden of persuasion in any such challenge proceeding will be on
19   the Designating Party. Frivolous challenges, and those made for an improper
20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
21   parties) may expose the Challenging Party to sanctions. Unless the Designating
22   Party has waived or withdrawn the confidentiality designation, all parties will
23   continue to afford the material in question the level of protection to which it is
24   entitled under the Producing Party’s designation until the Court rules on the
25   challenge.
26

27

28
     {172896.1}                                  8
 1   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 2            7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, a
 7   Receiving Party must comply with the provisions of section 13 below (FINAL
 8   DISPOSITION).
 9            Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                  (b) any individual Receiving Party;
20                  (c) the officers, directors, and employees (including House Counsel) of
21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
22                  (d) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                  (e) the Court and its personnel;
26                  (f) court reporters and their staff;
27

28
     {172896.1}                                      9
 1                  (g) Professional Vendors retained by any Party, Outside Counsel of
 2   Record, or House Counsel to whom it is reasonably necessary to disclose the
 3   information for this Action;
 4                  (h) professional jury or trial consultants (including any mock jurors) to
 5   whom disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                  (i) the author or recipient of a document containing the information or a
 8   custodian or other person who otherwise possessed or knew the information;
 9                  (j) during their depositions, witnesses ,and attorneys for witnesses, in the
10   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
11   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
12   will not be permitted to keep any confidential information unless they sign the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
14   agreed by the Designating Party or ordered by the court. Pages of transcribed
15   deposition testimony or exhibits to depositions that reveal Protected Material may
16   be separately bound by the court reporter and may not be disclosed to anyone except
17   as permitted under this Stipulated Protective Order; and
18                  (k) any mediator or settlement officer, and their supporting personnel,
19   mutually agreed upon by any of the parties engaged in settlement discussions.
20            7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
21   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
22   writing by the Designating Party, a Receiving Party may disclose any information or
23   item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” only
24   to those individuals listed above in Paragraphs 7.2(a), (d)–(i), (k), except that a
25   Receiving Party may in good faith request that the Designating Party consent in
26   writing to the disclosure of particular material designated “HIGHLY
27   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” to an individual Receiving Party
28   or one or more representatives of the Receiving Party to whom disclosure is
     {172896.1}                                     10
 1   reasonably necessary for this Action. The Receiving Party may seek leave of court
 2   to permit such individual or representative access to the “HIGHLY
 3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information if it believes that
 4   the Designating Party has unreasonably withheld such consent. Before receiving any
 5   information designated “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
 6   ONLY,” each designated representative shall sign the “Acknowledgment and
 7   Agreement to Be Bound” (Exhibit A).
 8

 9   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
10   IN OTHER LITIGATION
11            If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information or items designated in this Action as
13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
14   ONLY,” that Party must:
15                (a) promptly notify in writing the Designating Party. Such notification
16   will include a copy of the subpoena or court order;
17                (b) promptly notify in writing the party who caused the subpoena or order
18   to issue in the other litigation that some or all of the material covered by the
19   subpoena or order is subject to this Protective Order. Such notification will include
20   a copy of this Stipulated Protective Order; and
21                (c) cooperate with respect to all reasonable procedures sought to be
22   pursued by the Designating Party whose Protected Material may be affected.
23            If the Designating Party timely seeks a protective order, the Party served with
24   the subpoena or court order will not produce any information designated in this
25   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
26   EYES ONLY” before a determination by the court from which the subpoena or
27   order issued, unless the Party has obtained the Designating Party’s permission. The
28   Designating Party will bear the burden and expense of seeking protection in that
     {172896.1}                                  11
 1   court of its Protected Material and nothing in these provisions should be construed
 2   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 3   directive from another court.
 4

 5   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6   PRODUCED IN THIS LITIGATION
 7                (a) The terms of this Order are applicable to information produced by a
 8   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 9   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” Such information produced by
10   Non-Parties in connection with this litigation is protected by the remedies and relief
11   provided by this Order. Nothing in these provisions should be construed as
12   prohibiting a Non-Party from seeking additional protections.
13                (b) In the event that a Party is required, by a valid discovery request, to
14   produce a Non-Party’s confidential information in its possession, and the Party is
15   subject to an agreement with the Non-Party not to produce the Non-Party’s
16   confidential information, then the Party will:
17                   (1) promptly notify in writing the Requesting Party and the Non-Party
18   that some or all of the information requested is subject to a confidentiality
19   agreement with a Non-Party;
20                   (2) promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                   (3) make the information requested available for inspection by the
24   Non-Party, if requested.
25                (c) If the Non-Party fails to seek a protective order from this court within
26   14 days of receiving the notice and accompanying information, the Receiving Party
27   may produce the Non-Party’s confidential information responsive to the discovery
28   request. If the Non-Party timely seeks a protective order, the Receiving Party will
     {172896.1}                                   12
 1   not produce any information in its possession or control that is subject to the
 2   confidentiality agreement with the Non-Party before a determination by the court.
 3   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 4   of seeking protection in this court of its Protected Material.
 5

 6   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8   Protected Material to any person or in any circumstance not authorized under this
 9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
12   persons to whom unauthorized disclosures were made of all the terms of this Order,
13   and (d) request such person or persons to execute the “Acknowledgment and
14   Agreement to Be Bound” that is attached hereto as Exhibit A.
15

16   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
17   PROTECTED MATERIAL
18            When a Producing Party gives notice to Receiving Parties that certain
19   inadvertently produced material is subject to a claim of privilege or other protection,
20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
22   procedure may be established in an e-discovery order that provides for production
23   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
24   (e), insofar as the parties reach an agreement on the effect of disclosure of a
25   communication or information covered by the attorney-client privilege or work
26   product protection, the parties may incorporate their agreement in the stipulated
27   protective order submitted to the court.
28
     {172896.1}                                  13
 1   12.      MISCELLANEOUS
 2            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4            12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in this
 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8   ground to use in evidence of any of the material covered by this Protective Order.
 9            12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the
12   specific Protected Material at issue. If a Party's request to file Protected Material
13   under seal is denied by the court, then the Receiving Party may file the information
14   in the public record unless otherwise instructed by the court.
15

16   13.      FINAL DISPOSITION
17            After the final disposition of this Action, as defined in paragraph 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
     {172896.1}                                  14
 1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3   reports, attorney work product, and consultant and expert work product, even if such
 4   materials contain Protected Material. Any such archival copies that contain or
 5   constitute Protected Material remain subject to this Protective Order as set forth in
 6   Section 4 (DURATION).
 7

 8   14.      Any willful violation of this Order may be punished by civil or criminal
 9   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
10   authorities, or other appropriate action at the discretion of the Court.
11

12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
      Dated: November 20, 2018            By: /s/Arthur A. Wellman, Jr.
14
                                            Arthur A. Wellman, Jr.
15                                          Pranger Law PC
                                            Attorney for Plaintiffs,
16                                          INTERNATIONAL AUTOMOTIVE
                                            TECHNICIANS’ NETWORK, INC. and
17                                          IDENTIFIX, INC.
18

19    Dated: November 20, 2018            By: /s/Mark A. Finkelstein
                                            Mark A. Finkelstein
20                                          Umberg Zipser LLP
21                                          Attorney for Defendants
                                            THOMAS WINZIG, LARA SOLAR, and
22                                          JAVIER CEDENO
23

24

25

26

27

28
     {172896.1}                                 15
 1            Pursuant to Local Rule 5-4.3.4, I, Arthur A. Wellman, Jr., hereby attest that
 2   all other signatories listed herein, and on whose behalf this filing is submitted,
 3   concur in the filing’s content and have authorized the filing.
 4
      Dated: November 20, 2018            By: /s/Arthur A. Wellman, Jr.
 5

 6

 7

 8
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10

11
             
     DATED: _______________                       __________________________________
12                                                HON. MICHAEL R. WILNER
                                                  United States Magistrate Judge
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     {172896.1}                                 16
 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4            I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California in the case of International
 8   Automotive Technicians’ Network, Inc., et al. v. Winzig, et al., United States District
 9   Court, Central District of California, Case No. 2:18-cv-04208-FMO-MRW. I agree
10   to comply with and to be bound by all the terms of this Stipulated Protective Order
11   and I understand and acknowledge that failure to so comply could expose me to
12   sanctions and punishment in the nature of contempt. I solemnly promise that I will
13   not disclose in any manner any information or item that is subject to this Stipulated
14   Protective Order to any person or entity except in strict compliance with the
15   provisions of this Order.
16            I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action.
20   Date: ______________________________________
21   City and State where signed: _________________________________
22

23   Printed name: _______________________________
24

25   Signature: __________________________________
26

27

28
     {172896.1}                                  17
